Citation Nr: 0013765
Decision Date: 05/24/00	Archive Date: 09/08/00

Citation Nr: 0013765	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  94-48 906	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to May 
1972.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1994, 
from the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in July 1996.  The 
claim for service connection for PTSD was denied.  The 
veteran submitted a motion for reconsideration.  The motion 
was granted and the claim is once more before the Board.


FINDINGS OF FACT

1.  VA mental hygiene clinic records and the report of a VA 
PTSD examination, conducted in February 1997, show a 
diagnosis of PTSD.

2.  The veteran has offered testimony at his personal 
hearing, and has entered statements, to the effect that he 
participated in ground combat with the enemy while assigned 
to B Company 1/5th Infantry (Mechanized) 25th Infantry 
Division in Vietnam.

3.  VA medical records attribute the veteran's PTSD to his 
experiences in Vietnam.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

A review of the veteran's service personnel records indicates 
that he served in Vietnam from October 1969 to October 1970.  
He was initially assigned to the 725th Maintenance Battalion, 
a subordinate unit of the 25th Infantry Division, as a 
general vehicle repairman.  On July 3, 1970 he was reassigned 
to B Company, 1/5th Infantry (Mechanized), also a subordinate 
unit of the 25th Infantry Division.  His duty position was 
track vehicle repairman.  He remained with B Company 1/5 
Infantry until he left Vietnam in October 1970.  He was 
awarded a Bronze Star Medal, and the Army Commendation Medal.  
These awards were for merit rather than valor.

A review of the veteran's service medical records shows an 
entry dated September 10, 1970.  It notes that the veteran 
was evaluated for complaints of pain and swelling of the 
right knee.  He reported that he had struck his knee on an M-
60 machine gun shield during a firefight which occurred on 
August 25, 1970.  He was evaluated at the battalion aid 
station for 1/5th Infantry.

At his personal hearing, conducted in November 1994, the 
veteran offered testimony regarding his duties in Vietnam.  
He related that from July to October 1970 he was assigned to 
an infantry company, and although he was a mechanic, he also 
participated in ground patrols, and was an M-60 gunner on an 
armored personnel carrier during mounted patrols.  He 
reported participation in numerous fire fights which involved 
casualties.

VA medical records show a diagnosis of PTSD first entered in 
May 1993.  Subsequent records have continued this diagnosis 
and have attributed the disorder to the veteran's service in 
Vietnam.  The Board concludes that the veteran has presented 
evidence which renders his claim for service connection for 
PTSD well grounded.  Further development is in order.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

A review of the evidence of record indicates that the veteran 
has a diagnosis of PTSD and this disorder has been attributed 
to his Vietnam experiences.  Although he was assigned to an 
infantry company for a portion of his Vietnam tour, the 
claims folder currently contains no credible supporting 
evidence of his claimed stressors.  The veteran has no combat 
citations or awards.  As noted above, his award of the Bronze 
Star Medal was noted to be for meritorious achievement rather 
than for valor.  The Board concludes that a further 
development, regarding the operations of B Company 1/5 
Infantry during the period of the veteran's assignment would 
be helpful to the disposition of the veteran's claim.

A request to the U.S. Army and Joint Services Environmental 
Support Group (ESG), now referred to as the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
dated in September 1994, requested information regarding a 
truck accident involving fatalities, in which the veteran 
claimed involvement.  This incident allegedly occurred while 
the veteran was assigned to the 725th Maintenance Battalion.  
ESG noted that the U.S. Army Crime Records Center did not 
list the veteran as involved in a 1970 truck accident.  

The Board notes that the veteran has not given specific 
information regarding the date of this alleged incident, 
however, he has related that shortly afterwards he was 
transferred to B Company 1/5 Infantry.  It may be inferred 
from his statements that this transfer may have been, in a 
certain sense, punitive in nature.  The Board notes that his 
service personnel records indicate that he was absent without 
leave from May 2 to May 9, 1970.  The Board finds that the 
veteran should be requested to provide more specific 
information regarding the date of this accident, and if he 
does so, a more detailed request for information regarding it 
should be forwarded to USASCRUR.  The Board notes that the 
veteran has stated that he was exonerated of culpability for 
this accident prior to any legal action, it is therefore not 
surprising that the incident is not noted in criminal 
records.

In November 1994 a further request was sent to ESG regarding 
the veteran's service in B Company 1/5 Infantry after July 3, 
1970.  A reply noted that Morning Reports could be requested 
to verify daily personnel actions such as wounded in action, 
killed in action, missing in action and transfers.  It was 
further noted that U.S. Army records indicated attacks at Cu 
Chi during the veteran's Vietnam tour, however, in order to 
provide research concerning specific combat incidents the 
veteran must provide the most specific date possible.

The veteran's service medical records show an entry in 
September 1970 which refers to a firefight on August 25, 
1970.  The Board concludes that a specific search request 
should be initiated with USASCRUR to identify possible combat 
operations involving B Company 1/5th Infantry on that date.  
The Board further finds that Morning Reports should be 
requested for a three month period subsequent to the 
veteran's assignment to B Company 1/5th Infantry on July 3, 
1970.  Operational Reports/Lessons Learned from the 1/5th 
Infantry (Mechanized) 25th Infantry Division, for the period 
from July to October 1970.

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The veteran should be contacted and 
asked to provide more specific 
information regarding the precise date of 
the truck accident involving the deaths 
of Vietnamese civilians.  If he provides 
specific information it should be 
incorporated into a request for 
verification from USASCRUR.

2.  The RO should request Morning Reports 
for B Company 1/5th Infantry (Mechanized) 
25th Infantry Division for the three 
month period following July 3, 1970.

3.  The RO should request information 
regarding possible combat action 
involving B Company 1/5th Infantry 
(Mechanized) 25th Infantry Division on 
August 25, 1970.  The RO should further 
request Operational Reports/Lessons 
Learned from the 1/5th Infantry 
(Mechanized) 25th Infantry Division, for 
the period from July to October 1970.

Upon completion of the above described items the RO should 
review the veteran's claim for service connection for PTSD.  
If the determination remains adverse the RO should provide 
the veteran and his representative a supplemental statement 
of the case and adequate time to respond.  The claim should 
then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



______________________________             
______________________________
           M. W. GREENSTREET                                        
JEFF MARTIN 
Member, Board of Veterans' Appeals             Member, Board 
of Veterans' Appeals

		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals




 





Citation Nr: 9637396
Decision Date: 07/17/96	Archive Date: 02/07/97

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC 20420

DOCKET NO. 94-48 906                    DATE JUL 17 1996

On appeal from the Department of Veterans Affairs Regional Office
in Nashville, Tennessee

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder.

REPRESENTATION

Appellant represented by: Tennessee Department of Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Ronald R. Bosch, Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to May 1972.

This appeal arose from a September 1994 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee.  The RO denied entitlement to service
connection for post-traumatic stress disorder.

The RO affirmed the determination previously entered when it issued
a rating decision in November 1994.

The case has been forwarded to the Board of Veterans' Appeals
(Board) for appellate review.

CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has post-traumatic stress disorder as
the result of his combat service in Vietnam, thereby warranting
entitlement to a grant of service connection.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 7104
(West 1991 & Supp. 1995), has reviewed and considered all of the
evidence and material of record in the veteran's claims file. 
Based on its review of the relevant evidence in this matter, and
for the following reasons and bases, it is the decision of the
Board that the preponderance of the evidence is against a grant of
entitlement to service connection for post-traumatic stress
disorder.

FINDINGS OF FACT

1.   The veteran trained as a general motor vehicle repairman and
served a tour of duty with the United States Army in Vietnam.

2.   It is not shown nor has it been verified that the veteran
engaged in combat while serving in Vietnam.

3.   The veteran was not exposed to psychologically traumatic
events during service of such magnitude as to provoke significant
symptoms of distress in almost anyone.

4.   The record does not substantiate the existence of a stressor
necessary to support a diagnosis of post-traumatic stress disorder.

5.   The veteran does not have post-traumatic stress disorder as a
consequence of his military service.

CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or aggravated by
active service. 38 U.S.C.A. 1110, 1154, 5107 (West 1991); 38 C.F.R.
3.304(f) (1995).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must initially address the question of whether the
claimant has presented evidence of a well grounded claim. 38
U.S.C.A. 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  The
evidence, in brief, shows that the appellant served in Vietnam
during the period of hostilities there, that he reported he was
exposed to stressors during such service, and that post-traumatic
stress disorder has been diagnosed by VA psychiatrists.  In view of
these findings, the Board has concluded that the veteran's claim is
not implausible; therefore, the Board must determine if VA has a
further obligation to assist him, more than it already has, in the
development of his claim.

The Board's review of the record discloses that the RO requested
verification of the veteran's reported stressors from the United
States Army and Joint Services Environmental Support Group (ESG). 
The claims file contains two pieces of correspondence from that
agency noting that stressor information provided by the veteran was
insufficient to conduct meaningful research.  However, the ESG did
confirm that the veteran was engaged in combat support, not combat. 
The ESG also advised that the U.S. Crime Records Center did not
list the veteran as involved in a 1970 truck accident in which
several people were killed, nor could it confirm that he performed
sniper duties.

The RO followed the suggestion of ESG and contacted the National
Archives and Records Administration (NARA) on more than one
occasion.  That agency also advised that it was unable to conduct
meaningful research in view of the insufficiency of stressor
information provided by the veteran.  In statements on file the
veteran has acknowledged that he is unable to be more specific or
provide any information in addition to that already submitted. 
Accordingly, the Board concludes that there is no further duty to
assist the veteran in the development of his appeal, and that a
determination must be made on the basis of the evidence of record.

The Board observes that the veteran was trained as a motor vehicle
repairman and served a tour of duty with the United States Army in
Vietnam.  His decorations include a Vietnam Campaign Medal with 60
device, a Vietnam Service Medal with 4 Campaign Stars, a Bronze
Service Star, and an Army Commendation Medal.  There is no record
of the veteran's ever having received a Purple Heart, Combat
Infantryman Badge, or any combat-related award.  The appellant
claims to have engaged enemy forces and performed sniper duties,
none of which has been verified.

The service medical records contain no finding or evidence of any
psychiatric symptomatology and examinations therein were negative
for any psychiatric disorder.  When examined for separation from
service in January 1972, the claimant was found to have no
psychiatric abnormalities.

The first evidence of psychiatric difficulties was reported when
the appellant was hospitalized in July 1980 at a private medical
facility.  This hospital report shows he was reported as well until
approximately September 1979 when he was forced to allow his truck
to be repossessed because he had injured himself and was unable to
drive.  Since that time he had become depressed.  The hospital
discharge diagnosis was depressive disorder, single episode.

Post-traumatic stress disorder was included with psychiatric
diagnoses reported in connection with a VA hospitalization in March
1992.  Post-traumatic stress disorder was also noted in VA mental
health clinical records dated during the 1990's.

A February 1994 VA special psychiatric examination concluded in a
diagnosis of post-traumatic stress disorder.

The veteran provided testimony in support of his claim for service
connection for post-traumatic stress disorder at an RO hearing held
in November 1994.  He submitted photographs depicting his tour of
duty in Vietnam.

Service connection for post-traumatic stress disorder requires
medical evidence establishing a clear diagnosis of the disorder,
credible supporting evidence that the claimed inservice stressor
actually occurred, and a link, established by medical evidence,
between current symptomatology and the claimed inservice stressor. 
If the claimed stressor is related to service, service department
evidence that the veteran engaged in combat or that he was awarded
the Purple Heart, Combat Infantryman Badge, or similar combat
citation will be accepted, in the absence of evidence to the
contrary, as conclusive evidence of the claimed inservice stressor.
38 C.F.R. 3.304(f).

Service connection may not be established for post-traumatic stress
disorder on the basis of a diagnosis unsupported by credible
evidence of an inservice stressor meeting the diagnostic criteria. 
West v. Brown, 7 Vet.App. 70, 78-9 (1994) (A diagnosis of post-
traumatic stress disorder based on an unverified stressor is
inadequate for rating purposes).

While the record shows that post-traumatic stress disorder has been
diagnosed by VA psychiatrists, the question of whether a specific
event claimed by the veteran actually occurred is a question of
fact for the Board to decide, involving as it does factors that are
as much historical as psychological.  In this regard, the United
States Court of Veterans Appeals (Court) has observed that just
because a physician or other health care professional accepted the
appellant's description of his Vietnam service experiences as
credible and diagnosed post-traumatic stress disorder does not mean
that the Board was required to grant service connection for post-
traumatic stress disorder.  Wilson v. Derwinski, 2 Vet.App. 614,
618 (1992).

In the veteran's case, VA health professionals have accepted his
account of his Vietnam experiences in outpatient, inpatient, and
examination settings.  Significantly, however, none of the
veteran's accounts of his alleged combat service including sniper
duties have been verified by the Director of either ESG or NARA. 
Accordingly, each examination wherein post-traumatic stress
disorder was diagnosed is inadequate for rating purposes.  West, 7
Vet.App. at 78; Wood v. Derwinski, 1 Vet.App. 190 (1991).

The veteran has acknowledged considerable difficulty and inability
to be more specific in providing stressor information.  However,
the Court has held that asking the veteran to provide the
underlying facts, i.e., the names of individuals involved, the
dates, and the places where the claimed events occurred, does not
constitute an impossible or onerous task.  Wood, 1 Vet.App. at 193. 
Therefore, the Board finds that the appellant does not have a
"clear diagnosis" of post-traumatic stress disorder required under
38 C.F.R. 3.304(f) to grant service connection, and that his claim
must be denied.

In reaching this decision the Board considered the criteria under
38 U.S.C.A. 1154, and would emphasize at this juncture that it is
cognizant of the circumstances, conditions, and hardships attendant
to service in Vietnam.  The Board, however, would also emphasize
that service in Vietnam during the period of hostilities does not
create a presumption that the appellant was exposed to
psychologically traumatic events of such an extent as to provoke
significant symptoms of distress in almost anyone thereby resulting
in post-traumatic stress disorder.  Wood, 1 Vet.App. at 193
(Service in a combat zone is not service in combat).  The
evidentiary record in this case clearly shows that a diagnosis of
posttraumatic stress disorder has not been substantiated, and there
is no evidence that the veteran served in combat.  As the Board
noted earlier, the ESG has verified that the veteran served in
combat support, not combat.  Therefore, the statute does not
provide a basis upon which to grant service connection.

The Board has also considered the doctrine of reasonable doubt,
however, as the veteran has been found, after considering the
probative value of all the evidence, not to have a clear diagnosis
of post-traumatic stress disorder for which service connection is
claimed, the preponderance of the evidence is manifestly against
establishing entitlement and the doctrine is not for application.
38 U.S.C.A. 5107.

It is the judgment of the Board that the record does not support a
grant of entitlement to service connection for post-traumatic
stress disorder. 38 U.S.C.A. 1110, 1154, 5107; 38 C.F.R. 3.304(f).

ORDER

Entitlement to service connection for post-traumatic stress
disorder is denied.

ALBERT D. TUTERA
Member, Board of Veterans' Appeals

The Board of Veterans' Appeals Administrative Procedures
Improvement Act, Pub. L.No. 103-271, 6, 108 Stat. 740, 741 (1994),
permits a proceeding instituted before the Board to be assigned to
an individual member of the Board for a determination.  This
proceeding has been assigned to an individual member of the Board.

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 &
Supp. 1995), a decision of the Board of Veterans' Appeals granting
less than the complete benefit, or benefits, sought on appeal is
appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision,
provided that a Notice of Disagreement concerning an issue which
was before the Board was filed with the agency of original
jurisdiction on or after November 18, 1988.  Veterans' Judicial
Review Act, Pub. L. No. 100-687, 402, 102 Stat. 4105, 4122 (1988). 
The ate which appears on the face of this decision constitutes the
date of mailing and the copy of this decision which you have
received is your notice of the action taken on your appeal by the
Board of Veterans' Appeals.

